DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed on 2/8/2022 have been fully considered and are partially persuasive. 
Regarding the objections to the drawings, Applicant’s remarks on page 9 are persuasive and the objections to the drawings are withdrawn.
Regarding the objection to the specification, Applicant’s remarks on page 9 are persuasive and the objection to the specification is withdrawn.
Regarding the objection to claim 1, Applicant’s remarks on page 9 are persuasive and the objection to claim 1 is withdrawn.
Regarding the rejections under §112(b), Applicant’s remarks on page 10 are persuasive as to the previous rejections of claims 1-5, 7-9, and 11-20 and the corresponding rejections under the previous grounds of rejection are withdrawn.  However, based on the amendments to claim 1, new rejections of claims 7-9 under 112(b) are applied.  
Applicant’s arguments with respect to the rejections of claims 1-5, 7-9, and 11-20 under §103 have been fully considered and are persuasive.  Therefore, the rejections have been withdrawn.  However, upon further consideration, new grounds of rejection of claims 1-5 and 11-20 are applied in view of Friedman (US 5,038,600), Yu (US 2016/0259913), and Kinney (US 1,248,340).  Regarding claims 7-9, in view of the contradictory elements cited in the rejections 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 7-9 rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

In claim 7, lines 1-2, “wherein the lower member is fixedly coupled to the upper member” renders claim 7 indefinite in view of the contradictory characterization in amended claim 1, lines 17-19 that “the lower member is movably coupled to the upper member and is configured to translate alone a longitudinal axis of the upper member in response to contact between the distal end of the lower member and the stopper.”
In claim 8, lines 1-3, “wherein contact between the distal end of the lower member with a stopper in a barrel of a pre-filled syringe results in a clearance between the bottom surface of the upper member and the open proximal end of the pre-filled syringe” renders claim 8 indefinite in view of the contradictory characterization in amended claim 1, lines 17-19 that “the lower member is movably coupled to the upper member and is configured to translate alone a longitudinal axis of the upper member in response to contact between the distal end of 
Claim 9 depends from rejected claim 7 and is likewise rejected.  
Regarding claims 7-9, in view of the contradictory elements cited in the rejections of claims 7-9 under 112(b) based on the amendment to claim 1, claims 7-9 are not currently rejected under 102 or 103.  However, the limitations specific to claims 7-9 are taught or otherwise rendered obvious by prior art as indicated in the Non-Final Office Action issued on 9/23/2021.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claims 1-5 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Friedman (US 5,038,600) in view of Yu (US 2016/0259913).

As to claim 1, Friedman teaches “[a] device (FIG. 2, gage 10)” “the device comprising: an upper member (FIG. 2, body 12) comprising a top surface (FIG. 2, end surface 24 of body 12; lines 37-39) and an opposing bottom surface (bottom surface of flange 16 on body 12), the upper member being shaped and/or sized so as to prevent receipt of the upper member through an open proximal end (FIGS. 2 and 3, showing flange 16 diametrically sized to prevent receipt of body 12 through port 43 of hydraulic fitting 36)” “and a lower member coupled to the upper member (FIGS. 2 and 3, showing pin 14 coupled to body 12) and being shaped and/or sized to be received through the open proximal end (FIG. 2; col. 6, lines 9-12, gage 10 manually pressed onto fitting 36 and pin 14 slides until reaching inner taper 42 within fitting 42)” “for determination of a stopper position (col. 6, lines 9-12 and 31-37.  The relative position of tube stop 46 is determined by contact with pin 14)” “wherein at least a portion of the lower member extends from the bottom surface of the upper member (FIG. 2, lower portion 26 of pin 14 extends from bottom surface of body 12), the portion of the lower member having a length, measured from the bottom surface of the upper member to a distal end of the lower member (FIGS. 2 and 4, lower portion 26 of pin 14 has a length that spans from the bottom surface of body 12 to lower end face 34),” “wherein the distal end of the lower member is configured to make contact with a stopper (col. 6, lines 9-12, lower end face 34 contacts tube stop 46)” “and provide indication” “based on said contact (FIGS. 3 and 4, length of pin 14 extending above end surface 24 of body 12; col. 6, lines 27-37, length of protrusion of pin 14 “d” indicates X-dimension based on contact of lower end face with tube stop 46), wherein the lower member is movably coupled to the upper member (col. 5, lines 28-32, pin 14 slidably engaged with body 12) and is configured to translate along a longitudinal axis of the upper member in response to contact between the distal end of the lower member and the stopper (col. 6, lines 9-12 and 27-29), and wherein the upper member and lower member are freely removable from the (col. 6, lines 3-8.  Body 12 and pin 14 are inserted for measurement by downward finger pressure on flange 16 (not mechanically or adhesively coupled) and therefore freely removable from fitting 36)” “and independently from the stopper (FIG. 1; col. 6, lines 9-12.  Since lower end face 34 not mechanically or adhesively coupled to tube stop 46, body 12 and pin 14 are removable independently from tube stop 46).”
Friedman does not teach “for screening a pre-filled syringe,” the upper member being shaped and/or sized so as to prevent receipt of the upper member through an open proximal end “and into a barrel of a pre-filled syringe,” a lower member coupled to the upper member and being shaped and/or sized to be received through the open proximal end “and into the barrel of the a pre-filled syringe,” and a “barrel of the pre-filled syringe.”
Yu teaches “for screening a pre-filled syringe (delivery device having features for determining syringe dose; FIG. 1A; Abstract),” and a “barrel of the pre-filled syringe (FIG. 1A, body 20).”
It would have been obvious to one of ordinary skill in the art before the filing date, in view of Yu’s teaching of determining pre-filled dosage within a syringe barrel to have applied  “and into a barrel of a pre-filled syringe,” a lower member coupled to the upper member and being shaped and/or sized to be received through the open proximal end “and into the barrel of the a pre-filled syringe,” for determination of a stopper position “within the barrel” and wherein the upper member and lower member are freely removable from the “barrel of the pre-filled syringe.”  The motivation would have been to provide a simple and efficient mechanism for testing/determining the level of a syringe stopper, such as for a pre-filled syringe, in which known pin length in combination with visually evident protrusion of the pin from the top of the body, or lack thereof, provides a quick determination of stopper level within the barrel of the pre-filled syringe.  
Friedman does not teach wherein the distal end of the lower member is configured to make contact with a stopper “having a position below the minimum distance limit” and provide indication “that the pre-filled syringe either fails or passes the screening.” 
Yu teaches a stopper “having a position below the minimum distance limit (plunger 40 may be positioned in multiple locations along the length of body 20).”
In view of the noted obviousness of combining the teachings of Friedman and Yu so that Friedman’s device is utilized for determining a syringe stopper position, it would consequently have been obvious to one of ordinary skill in the art before the filing date, to have modified the device disclosed by Friedman so that the lower member (pin 14) is configured to detect a syringe stopper position (variable position of Yu’s plunger 40).
structurally limiting effect of this feature is that the lower member provides multiple distinct indicators of whether or not the stopper is positioned at a particular location or range of point locations.  Applicant’s specification discloses multiple ways in which this position status indication may be achieved including the relative positioning of the upper member with respect to the upper lip of the barrel.  
Friedman discloses pin 14 having a length spanning and defining the distance between tube stop 46 and upper end face 22 of pin 14 in a fixed manner with upper end face 22, pin 14, and tube stop 46, having a mutually fixed distance relation and each having a distance relation to the upper lip of female connector 38 that varies in relation to the position of tube stop 46 to the lip of female connector 38.  Based on the foregoing distance relations, the distal end of pin 14 provides multiple distinct indicators of whether the tube stop is or is not positioned at a particular location or range of point locations.  Since the device taught by Friedman as modified by Yu includes the same structural elements as the claimed invention, the device disclosed by Friedman as modified by Yu is capable of performing the claimed functions. (While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997). See MPEP 2114.)
Regarding the preamble, neither Friedman nor Yu teach “to determine compliance of the pre-filled syringe's design, dimensions and tolerances with those of a corresponding Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See also Rowe v. Dror, 112 F.3d 473, 478, 42 USPQ2d 1550, 1553 (Fed. Cir. 1997) ("where a patentee defines a structurally complete invention in the claim body and uses the preamble only to state a purpose or intended use for the invention, the preamble is not a claim limitation")).
Regarding the second element of claim 1, neither Friedman nor Yu teach that the length of the lower member is “related to a tolerance factor comprising a minimum distance limit for a stopper position within the barrel.” Friedman discloses a lower member (pin 14) with a length having a proportional relation to the distance of a stopper (tube stop 46) within a [syringe] barrel (fitting 36).  In view of the device disclosed by Friedman and syringe apparatus in Yu, it would have been obvious to one of ordinary skill in the art prior to the filing date to utilize a lower member extending into a syringe barrel having a length that corresponds to a particular minimum distance for a stopper position within a syringe barrel such as corresponding to a 

As to claim 2, the combination of Friedman and Yu does not explicitly teach that “the minimum distance limit is a position along the barrel having a distance measured from the open proximal end of the barrel.”  However, since Friedman discloses a lower member (pin 14) with a length having a proportional relation to any distance such as the distance between the open proximal end of a syringe barrel (Yu’s disclosed body 20) and the position of a stopper (Yu’s disclosed plunger 40), it would have been obvious to one of ordinary skill prior to the filing date to set the minimum distance limit to any position in the range of positions along a syringe barrel having a distance measured from the open end of the barrel since such distance would provide a quick and simple measurement of plunger position with respect to the syringe barrel.

As to claim 3, the combination of Friedman and Yu does not explicitly teach that “the distance is sufficient to accommodate a plunger rod of a corresponding autoinjector device 

As to claims 4 and 5, the combination of Friedman and Yu does not expressly teach that “the distance is approximately 8.00 mm” or “the distance is approximately 8.46 mm.”  The choice of distance to accommodate a specified clearance distance is a mere design choice based on specific application and having no disclosed or otherwise apparent innovative significance.  It would have been obviously to one of ordinary skill in the art prior to the filing date to set the distance to various lengths that would be required based on specific application. 

As to claim 20, the combination of Freidman and Yu does not explicitly teach “wherein at least the lower member comprises a lightweight material.”  In view of the noted obviousness of combining the teachings of Friedman and Yu such that Friedman’s disclosed device may be utilized to determine the position of a plunger within a syringe barrel, it would consequently .

Claims 11-19 are rejected under 35 U.S.C. 103 as being unpatentable over Friedman, in view of Yu, and in further view of Kinney (US 1,248,340).

As to claim 11, Friedman teaches “wherein the lower member (FIG. 1, pin 14) comprises a proximal end (upper end face 22).”
Yu teaches “a proximal end including a flanged top (FIG. 1A, push rod 30 includes a flanged actuator 70 at its proximal end).”
The combination of Friedman and Yu do not teach, a flanged top “configured to rest upon the top surface of the upper member and maintain the lower member within a central bore of the upper member.”
Kinney teaches a “flanged top (FIGS. 1 and 2, knob 10) configured to rest upon the top surface of the upper member (top surface of gage body 2) and maintain the lower member (gage rod 5) within a central bore of the upper member (perforation 4 receiving gage rod 5; lines 12-14).”
It would have been obvious to one of ordinary skill in the art before the filing date, to have applied Kinney’s teaching of a flanged proximal end of the lower member to the device disclosed by Friedman as modified by Yu.  The motivation would have been to provide 

As to claim 12, Kinney teaches “wherein the lower member comprises a first visual indicator defined along a length of the proximal end of the lower member” “adjacent to the flanged top (FIGS. 1 and 2; lines 93-96).”
The combination of Friedman, Yu, and Kinney do not expressly teach “immediately” adjacent to the flanged top.  
It would have been obvious to one of ordinary skill in the art before the filing data to modify the pin 14 disclosed by Friedman to include visual indicators such as the graduations on Kinney’s discloses gage rod 5 such that the visual indicators are defined along a length of a proximal end of the lower member (Friedman pin 14) immediately adjacent to the flanged top.  The motivation would have been to provide an embedded measurement scale that eliminates the need to use a separate measurement instrument to determine the length of protrusion of the lower member (Friedman pin 14) from the end surface 24 of body 12. 

As to claim 13, the combination of Friedman, Yu, and Kinney teaches that “the length of the lower member extending from the bottom surface of the upper member (Friedman: FIG. 2, lower portion 26 of pin 14 extends from bottom surface of body 12), when the flanged top (Kinney: FIG. 1 knob 10) is abutting the top surface of the upper member (Friedman: end surface 24 of body 12), is approximately equal to the minimum distance limit (Friedman pin 14 extending from the bottom surface of body 12 when Kinney knob 10 abuts Friedman end surface 24 of body 12 has a particular length corresponding to some minimum distance).”

As to claim 14, the combination of Friedman, Yu, and Kinney teaches “wherein contact between the distal end of the lower member (Friedman pin 14) with a stopper in a barrel of a pre-filled syringe (distal end of Friedman pin 14 contacts Yu plunger 40 in body 20) results in translation of the lower member (Friedman pin 14) towards the upper member (Friedman body 12) and clearance between the top surface of the upper member (Friedman end surface 24 of body 12) and the flanged top (Kinney knob 10) of the lower member (Friedman pin 14.  Contact between the distal end of Friedman pin 14 and Yu plunger 40 resulting from pin 14 being lowered into Yu body 20 would result in translation of pin 14 toward body 12 from which pin 14 protrudes resulting in clearance between end surface 24 of body 12 and Kinney knob 10), thereby exposing the first visual indicator (with Friedman pin 14 upwardly protruding past end surface 24 of body 12, a first graduated marking on Kinney gage rod 5 is exposed indicating a particular distance of the Yu plunger 40 within body 20).”
The language, “indicating that the stopper is positioned below the minimum distance limit and the pre-filled syringe fails the screening” recites an intended use that does not further limit the structure of the device and is therefore not given patentable weight (MPEP § 2111.02).

As to claim 15, the combination of Friedman, Yu and Kinney teaches “wherein lack of contact between the distal end of the lower member (distal end of Friedman pin 14) with a (Yu plunger 40) in a barrel of a pre-filled syringe (Yu body 20) results in no movement of the lower member (Friedman pin 14) and the flanged top (Kinney knob 10) abutting the top surface of the upper member (end surface 24 of Friedman body 12.  In combination, Kinney knob 10, Friedman pin 14, and Yu plunger 40 configured such that if the distal end of pin 14 does not contact plunger 40, pin 14 will drop longitudinally to a position at which knob 10 abuts end surface of Friedman body 12).”
The language, “thereby indicating that the stopper is positioned at or above the minimum distance limit and the pre-filled syringe passes the screening” recites an intended use that does not further limit the structure of the device and is therefore not given patentable weight (MPEP § 2111.02).

As to claim 16, the combination of Friedman, Yu, and Kinney teaches “wherein the lower member (Friedman pin 14) comprises a second visual indicator (a second graduated marking on Kinney gage rod 5) defined along a length of the proximal end of the lower member (graduated  markings on Kinney gage rod 5 defined along the proximal end of Friedman pin 14) adjacent to the first visual indicator (graduated markings on Kinney gage rod are mutually adjacent).”

As to claim 17, the combination of Friedman, Yu, and Kinney teaches “wherein the length of the lower member (Friedman pin 14) extending from the bottom surface of the upper member (bottom surface of Friedman body 12), when the flanged top (Kinney knob 10) is raised above the top surface of the upper member (end surface 24 of Friedman body 12) and (a first graduated marking on Kinney gage rod 5), is approximately equal to the minimum distance limit (length of Friedman pin 14 extending from the bottom surface of Friedman body 12 when Kinney knob 10 is above end surface 24 of body 12 exposes a portion of the graduated markings on Kinney gage rod 5 and has a particular length corresponding to some minimum distance).”

As to claim 18, the combination of Friedman, Yu, and Kinney teaches that “contact between the distal end of the lower member (distal end of Friedman pin 14) with a stopper positioned in a barrel of a pre-filled syringe below the minimum distance limit (distal end of Friedman pin 14 contacts Yu plunger 40 at some distance within Yu body 20) results in translation of the lower member (Friedman pin 14) towards the upper member (Friedman body 12) and clearance between the top surface of the upper member (end surface 24 of Friedman body 12) and the flanged top of the lower member (Kinney knob 10.  Contact between the distal end of pin 14 and plunger 40 resulting from pin 14 being lowered into body 20 would result in translation of pin 14 toward body 12 and clearance between end surface 24 of body 12 and knob 10), thereby exposing both first and second visual indicators (with Friedman pin 14 upwardly protruding past end surface 24 of body 12, first and second graduated markings on Kinney gage rod 5 are exposed).”
The language, “indicating that the pre-filled syringe fails the screening” recites an intended use that does not further limit the structure of the device and is therefore not given patentable weight (MPEP § 2111.02).

As to claim 19, the combination of Friedman, Yu, and Kinney teaches that “contact between the distal end of the lower member (distal end of Friedman pin 14) with a stopper positioned in a barrel of a pre-filled syringe at or above the minimum distance limit (distal end of Friedman pin 14 contacts Yu plunger 40 at or above some distance within Yu body 20)  results in translation of the lower member (Friedman pin 14) towards the upper member (Friedman body 12) and clearance between the top surface of the upper member and the flanged top of the lower member (clearance between end surface 24 of Friedman body 12 and Kinney body 10.  Contact between the distal end of Friedman pin 14 and Yu plunger 40 resulting from pin 14 being lowered into Yu body 20 would result in translation of pin 14 toward Friedman body 12 and clearance between end surface 24 of body 12 and Kinney knob 10), thereby exposing only the first visual indicator (a first graduated marking on Kinney gage rod 5.  With Friedman pin 14 upwardly protruding past end surface 24 of body 12, a first graduated marking from gage rod 5 is exposed indicating a particular distance of Yu plunger 40 within Yu body 20).”
The language, “indicating that the pre-filled syringe passes the screening” recites an intended use that does not further limit the structure of the device and is therefore not given patentable weight (MPEP § 2111.02).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW W BACA whose telephone number is (571)272-2507. The examiner can normally be reached Monday - Friday 8:00 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen D Meier can be reached on (571) 272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for 





/M.W.B./Examiner, Art Unit 2863                                                                                                                                                                                                        

/SON T LE/Primary Examiner, Art Unit 2863